DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on January 15, 2021 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. 

Status of the Claims
	Claims 1-14, 17, 19-21, and 23-29 are pending. Claims 15, 16, 18, and 22 are cancelled. Claims 1-14 are withdrawn. Claims 25-29 are newly added.

Election/Restrictions
It is noted that the species election set forth in the Requirement for Restriction/Election of July 22, 2020 is withdrawn, and the search has been widened to encompass all of the compounds recited in claims 17 and 25.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Dr. Tingting Liu on April 19, 2021.
The application has been amended as follows: 
Cancel claims 1-14.

In lines 1-2 of claim 17, rewrite “A method for controlling weeds comprising applying a formulation comprising a compound selected from” as follows:
--A method for controlling weeds comprising applying an herbicidally effective amount of a formulation comprising a compound selected from--
In line 7 of claim 17, rewrite “a dose of 2-20 kg active ingredient (ai) ha-1”  as follows:
--a dose of 2-20 kg of the compound ha-1--
Rewrite claim 24 as follows:
“The method of claim 17, wherein the compound is present in the formulation in a concentration ranging from 1-90% w/v.”
In lines 1-2 of claim 25, rewrite “A method for controlling weeds comprising applying a formulation comprising a compound selected from” as follows:
--A method for controlling weeds comprising applying to a locus in need of weed control an herbicidally effective amount of a formulation comprising a compound selected from--
In line 6 of claim 25, rewrite “mixtures thereof in a concentration range of 1 to 90% w/v” as follows:
--mixtures thereof, wherein the compound is present in the formulation in a concentration ranging from 1 to 90% w/v--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art references, alone or in combination, do not disclose or fairly suggest the application of a compound from the list recited in independent claims 17 and 25 onto a locus in need of weed control at dosages recited in the instant claim 17 or at the concentration range as claimed in the instant claim 25.
The closest prior art teachings are those of Maleck (Journal of Natural Pharmaceuticals, of record), whose teachings are set forth in the previous office action (office action mailed 10/16/2020) and incorporated herein. As discussed in the previous office action, Maleck discloses the use of khellin for insect control. Maleck discloses a treatment of 10-50 µg/ml of khellin (about 0.001-0.005% khellin) for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 17, 19-21, and 23-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138.  The examiner can normally be reached on Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONICA A SHIN/Primary Examiner, Art Unit 1616